--------------------------------------------------------------------------------

Exhibit 10.1
 
First Amendment to Amended and Restated Revolving Credit Agreement
 
   This First Amendment to Amended and Restated Revolving Credit Agreement
(herein, the “Amendment”) is entered into as of August 31, 2011, by and among
World Acceptance Corporation, a South Carolina corporation (the“Borrower”), the
Lenders party hereto, and Bank of Montreal, as Administrative Agent for the
Lenders (the “Administrative Agent”).
 
Preliminary Statements
 
   A.   The Borrower, the Lenders, and the Administrative Agent are parties to a
certain Amended and Restated Revolving Credit Agreement, dated as of
September 17, 2010 (the “Credit Agreement”).  All capitalized terms used herein
without definition shall have the same meanings herein as such terms have in the
Credit Agreement.
 
   B.    The Borrower and the Lenders have agreed to amend the Credit Agreement
under the terms and conditions set forth in this Amendment.  
 
   Now, Therefore, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
 
Section 1.
Amendments.

 
   Subject to the satisfaction of the conditions precedent set forth in
Section 2 below, the Credit Agreement shall be and hereby is amended as follows:
 
 1.1.Section 3.1 of the Credit Agreement (Commitment Fee) shall be amended and
restated in its entirety to read as follows:
 
Section 3.1. Commitment Fee.  The Borrower shall pay to the Administrative Agent
for the ratable account of the Lenders a commitment fee at the rate of 0.40% per
annum (computed on the basis of a year of 360 days and the actual number of days
elapsed) on the average daily unused portion of the maximum amount of the
Commitments hereunder.  Such commitment fee is payable in arrears on the last
day of each March, June, September and December in each year (commencing on the
first such date occurring after the date hereof) and on the Termination Date,
unless the Commitments are terminated in whole on an earlier date, in which
event the fees for the period to the date of such termination in whole shall be
paid on the date of such termination.

 
 
 

--------------------------------------------------------------------------------

 
 
 1.2.Section 5.1 of the Credit Agreement (Definitions) shall be amended by
amending and restating the definitions of “Commitment” and “Termination Date” in
their entirety which shall hereafter read as set forth below:
 
“Commitment" means, as to any Lender, the obligation of such Lender to make
Loans under the Revolving Credit in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 1.1 attached hereto and made a part hereof, as such Commitments may
be reduced or modified at any time or from time to time pursuant to the terms
hereof (including, without limitation, Section 2.9 hereof).  The Borrower and
the Lenders acknowledge and agree that the Commitments of the Lenders aggregate
$300,000,000 as of August 31, 2011. 
 
“Termination Date” means August 31, 2013, or such earlier date on which the
Commitments are terminated in whole pursuant to Sections 2.9, 9.3 or 9.4 hereof.
 
 1.3.Section 8 of the Credit Agreement (Covenants) shall be amended by
(a) amending and restated Section 8.21 in its entirety to read as set forth
below and (b) adding a new Section 8.22 at the end thereof which shall read as
set forth below:
 
Section 8.21. Restricted (Dividend) Payments. The Borrower shall not, nor shall
it permit any Subsidiary to, declare or pay any dividends on or make any other
distributions in respect of any class or series of its capital stock or other
equity interests (other than dividends payable solely in additional capital
stock issued by the Borrower); provided, however, that the foregoing shall not
operate to prevent (a) the making of dividends or distributions by any
Subsidiary to the Borrower or to any other Subsidiary and (b) other dividends
and distributions made with the prior written consent of the Required Lenders.
 
Section 8.22. General Underwriting and Servicing Guidelines. The Borrower shall
not, nor shall it permit any of its Subsidiaries to, materially change how it or
they underwrite, originate, service, and collect its or their Finance
Receivables, except to the extent required to comply with applicable law or with
the prior written consent of the Required Lenders.

 
 
- 2 -

--------------------------------------------------------------------------------

 
 
 1.4.Subsection (d) of Section 9.1 of the Credit Agreement (Events of Default)
shall be amended and restated in its entirety to read as follows:
 
  (d)Default shall occur in the observance or performance of any covenant or
agreement contained in Sections 8.7 through 8.18, both inclusive, or
Section 8.21 hereof; or
 
 1.5.Schedule 1.1 of the Credit Agreement (Commitments) shall be amended and
restated in its entirety to read as set forth on Schedule 1.1 attached hereto
and made a part hereof.
 
Section  2.
Conditions Precedent.

 
   The effectiveness of this Amendment is subject to the satisfaction of all of
the following conditions precedent:
 
   2.1.     The Borrower and the Lenders shall have executed and delivered this
Amendment; and the Borrower shall have executed and delivered to the
Administrative Agent (for delivery to the relevant Lenders) replacement Notes in
the amount of the respective Commitments of the Lenders after giving effect to
this Amendment.
 
   2.2.     The Restricted Subsidiaries parties to the Subsidiary Guaranty
Agreement shall have executed and delivered to the Administrative Agent their
consent to this Amendment in the form set forth below.
 
   2.3.     Legal matters incident to the execution and delivery of this
Amendment shall be satisfactory to the Agent and its counsel.
 
Section 3.
Representations.

 
   In order to induce the Lenders to execute and deliver this Amendment, the
Borrower hereby represents to the Administrative Agent, the Collateral Agent,
and the Lenders that as of the date hereof, after giving effect to the
amendments set forth in Section 1 above, (a) the representations and warranties
set forth in Section 6 of the Credit Agreement and in the other Loan Documents
are and shall be and remain true and correct (except that the representations
contained in Section 6.6 shall be deemed to refer to the most recent financial
statements of the Borrower delivered to the Agent) and (b) the Borrower and the
Guarantors are in compliance with the terms and conditions of the Credit
Agreement and the other Loan Documents and no Default or Event of Default exists
or shall result after giving effect to this Amendment.
 
Section 4.
Miscellaneous.

 
   4.1.     Except as specifically amended herein, the Credit Agreement shall
continue in full force and effect in accordance with its original
terms.  Reference to this specific Amendment need not be made in the Credit
Agreement, the Notes, or any other instrument or document executed in connection
therewith, or in any certificate, letter or communication issued or made
pursuant to or with respect to the Credit Agreement, any reference in any of
such items to the Credit Agreement being sufficient to refer to the Credit
Agreement as amended hereby.

 
 
- 3 -

--------------------------------------------------------------------------------

 
 
   4.2.     The Borrower heretofore executed and delivered, among other things,
the Company Security Agreement and hereby acknowledges and agrees that the
security interests and liens created and provided for therein secure the payment
and performance of the Obligations under the Credit Agreement as amended hereby,
which are entitled to all of the benefits and privileges set forth therein.  
 
   4.3.    The Borrower agrees to pay on demand all costs and expenses of or
incurred by the Agent in connection with the negotiation, preparation, execution
and delivery of this Amendment and the other instruments and documents to be
executed and delivered in connection herewith, including the fees and expenses
of counsel for the Administrative Agent.
 
   4.4.    This Amendment may be executed in any number of counterparts, and by
the different parties on different counterpart signature pages, all of which
taken together shall constitute one and the same agreement.  Any of the parties
hereto may execute this Amendment by signing any such counterpart and each of
such counterparts shall for all purposes be deemed to be an original.  Delivery
of a counterpart hereof by facsimile transmission or by e-mail transmission of
an Adobe Portable Document Format File (also known as an “PDF” file) shall be
effective as delivery of a manually executed counterpart hereof.  This Amendment
shall be governed by, and construed in accordance with, the internal laws of the
State of Illinois (without regard to principles of conflicts of laws).
 
[Signature Page to Follow]

 
 
- 4 -

--------------------------------------------------------------------------------

 
 
This First Amendment to Amended and Restated Revolving Credit Agreement is
entered into as of the date and year first above written.
 

 
World Acceptance Corporation
         
By
/S/
   
A. Alexander McLean III, Chief Executive Officer

 
Accepted and agreed to.
 

 
Bank of Montreal, individually and as Administrative Agent
         
By
/S/
   
Michael S. Cameli, Director
             
Bank of America, N.A.
          By      /S/    
Bruce Jenks, Vice President
             
Capital One, National Association
          By  
/S/
   
Bev Abrahams, Director
             
Wells Fargo Preferred Capital, Inc.
          By  
/S/
   
William M. Laird, Senior Vice President

 
 
[Signature Page to First Amendment to Amended and Restated Revolving Credit
Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 

 
TD Bank, NA, successor in interest to Carolina First Bank
          By    
/S/
   
Kevin M. Short, Senior Vice President
             
Branch Banking and Trust Company
          By 
/S/
   
Stuart M. Jones, Senior Vice President
             
Texas Capital Bank, National Association
             
By
/S/
   
Stephanie Hopkins, Senior Vice President
             
First Tennessee Bank National Association
          By     
/S/
   
Jim Chapman, Senior Vice President

 
[Signature Page to First Amendment to Amended and Restated Revolving Credit
Agreement]
 
 
 
 

--------------------------------------------------------------------------------

 


Acknowledgement and Consent
 
Each of the undersigned is a Restricted Subsidiary of World Acceptance
Corporation who has executed and delivered to the Collateral Agent, the
Administrative Agent, and the Lenders the Subsidiary Guaranty Agreement and the
Subsidiary Security Agreement.  Each of the undersigned hereby acknowledges and
consents to the First Amendment to Amended and Restated Revolving Credit
Agreement set forth above and confirms that the Loan Documents executed by it,
and all of its obligations thereunder, remain in full force and effect, and that
the security interests and liens created and provided for therein continue to
secure the payment and performance of the Obligations of the Borrower under the
Credit Agreement after giving effect to the Amendment. Each of the undersigned
acknowledges that the Collateral Agent, the Administrative Agent, and the
Lenders are relying on the foregoing in entering into the Amendment.
 
Dated as of August 31, 2011.
 

 
World Acceptance Corporation of Alabama
 
World Acceptance Corporation of Missouri
 
World Finance Corporation of Georgia
 
World Finance Corporation of Louisiana
 
World Acceptance Corporation of Oklahoma, Inc.
 
World Finance Corporation of South Carolina
 
World Finance Corporation of Tennessee
 
WFC of South Carolina, Inc.
 
World Finance Corporation of Illinois
 
World Finance Corporation of New Mexico
 
World Finance Corporation of Kentucky
 
World Finance Corporation of Colorado
 
World Finance Corporation of Wisconsin
 
WFC Services, Inc.
 
World Finance Corporation of Texas
         
By
/S/
   
A. Alexander McLean III, its Chief Executive Officer

 
 
 

--------------------------------------------------------------------------------

 
 

 
WFC Limited Partnership
 
By
WFC of South Carolina, Inc., as sole general partner
             
By  
/S/
   
A. Alexander McLean III, its Chief Executive Officer

 
 
 
- 2 -

--------------------------------------------------------------------------------

 

Schedule 1.1
 
Commitments
 
Name of Lender
 
Commitments
 
Bank of Montreal
  $ 65,000,000.00  
Bank of America, N.A.
  $ 50,000,000.00  
Capital One, National Association
  $ 45,000,000.00  
Wells Fargo Preferred Capital, Inc.
  $ 50,000,000.00  
TD Bank, NA, successor in interest to Carolina First Bank
  $ 35,000,000.00  
Branch Banking and Trust Company
  $ 15,000,000.00  
Texas Capital Bank, National Association
  $ 20,000,000.00  
First Tennessee Bank National Association
  $ 20,000,000.00  
Total
  $ 300,000,000.00  

 
 

--------------------------------------------------------------------------------